402 F.2d 68
Robert L. EDMONDS, Jr., Appellant,v.COUNTY OF JEFFERSON, STATE OF TEXAS, DISTRICT CRIMINAL COURT, Beaumont, Texas, Appellee.
No. 26276.
United States Court of Appeals Fifth Circuit.
October 23, 1968.

Robert L. Edmonds, Jr., pro se.
Crawford C. Martin, Atty. Gen., Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., for appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
Petitioner seeks a dismissal of a Texas state felony charge and a detainer against him while serving a federal sentence in Texarkana, Texas, on the ground that the state has denied him a speedy trial while he remains in federal custody. The district court denied relief and we affirm.


2
The appellant contends that the state has denied him his right to a speedy trial by not prosecuting him in state court through issuance of a writ of habeas corpus ad prosequendum to the federal prison. This Court has recently affirmed a district court's denial of relief in similar cases. Henderson v. Circuit Court, 5 Cir.1968, 392 F.2d 551; Petty v. State of Georgia, 5 Cir.1968, 395 F.2d 770; Harper v. State of Missouri, 5 Cir.1968, 395 F.2d 769. For the reasons there stated the judgment is


3
Affirmed.